By the court.

The bill of exceptions filed in this case has not been regularly allowed. It does not appear that the exceptions, on which the counsel now rely, were taken at all at the time of trial, or that they were in any way raised or mentioned before the adjournment of the court. Nor is this all. The bill seems not only to have been drawn up entirely since the trial, but to have been allowed without giving to the counsel on the other side an opportunity to be heard on the subject. Regularly, the exceptions should be taken at the time and reduced to writing, although it is not necessary that the bill should be formally drawn. It may be put into proper shape afterwards. The opposite counsel should, however, have notice of the time when it is to be allowed, and an opportunity to be heard. 2 Peters’ S. C. R. 15 ; 3 Tidd’s Prac. 788; 19 Johns. 246, Clark v. Dutcher; 1 Starkie’s Ev. 432 ; 7 Cowen, 102 ; 3 ditto, 32.
The evidence stated in the bill of exceptions was altogether insufficient to prove a forcible detainer ; and if any objection was made to its sufficiency at the trial, and the justices misdirected the jury, or refused to give the jury proper directions, on the subject, the bill may be still amended. 7 Cowen, 102.
... But if the exceptions were not taken at the time, this remedy is now lost. 3 Cowen, 32.
NOTE.
The proceedings before the justices were afterwards quashed for a defect in the complaint.